Name: Commission Regulation (EEC) No 2574/89 of 24 August 1989 fixing the import levies on live cattle and on beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 249/42 Official Journal of the European Communities 25. 8 . 89 COMMISSION REGULATION (EEC) No 2574/89 of 24 August 1989 fixing the import levies on live cattle and on beef and veal other than frozen tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation (EEC) No 805/68 of the Council of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regula ­ tion (EEC) No 571 /89 (2), and in particular Article 12 (8) , thereof, Whereas the import levies on live cattle and on beef and veal other than frozen were fixed by Regulation (EEC) No 1 830/89 (3), as amended by Regulation (EEC) No 2252/89 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1830/89 to the quota ­ HAS ADOPTED THIS REGULATION : Article 1 The import levies on live cattle and on beef and veal other than frozen shall be as specified in the Annex hereto. Article 2 This Regulation shall enter into force on 4 September 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 August 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 61 , 4. 3. 1989, p. 43. 0 OJ No L 177, 24. 6. 1989, p. 50. (4) OJ No L 216, 27. 7. 1989, p. 18 . 25. 8 . 89 Official Journal of the European Communities No L 249/43 ANNEX to the Commission Regulation of 24 August 1989 fixing the import levies on live cattle and on beef and veal other than frozen I1) (ECU/100 kg) CN code Yugoslavia (2) Austria/Sweden/Switzerland Other third countries \  Live weight  0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 54,080 54,080 54,080 12,296 12,296 12,296 12,296 12,296 123,302 123,302 123,302 123,302 123,302 l Net weight  0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 d201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0206 10 95 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 102,752 102,752 82,202 123,303 123,303 23,362 23,362 23,362 23,362 . 18,690 18,690 28,035 28,035 35,044 40,085 40,085 35,044 40,085 40,085 40,085 40,085 40,085 234,275 234,275 234,275 234,275 187,419 187,419 281,130 281,130 351,412 401,966 401,966 351,412 401,966 401,966 401,966 401,966 401,966 (') In accordance with Regulation (EEC) No 486/85, levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the overseas countries and territories. 0 This levy is applicable only to products complying with the provisions of Regulation (EEC) No 1368/88 (OJ No - L 126, 20. 5. 1988, p. 26).